Citation Nr: 0710427	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a fungus/skin 
disorder of the toes and back.

2.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1945 to August 
1946 and from October 1950 to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs "Tiger Team" at the 
(VA) Regional Office (RO) located in Cleveland, Ohio.  

The veteran resides within the jurisdiction of the Buffalo, 
New York RO.  

On March 15, 2007, the Board granted the veteran's motion to 
advance this case on its docket.


FINDINGS OF FACT

1.  A fungus/skin disorder of the toes and back is not 
related to the veteran's periods of service.

2.  A low back disorder, to include degenerative disc 
disease, is not related to the veteran's periods of service.


CONCLUSIONS OF LAW

1.  A fungus/skin disorder of the toes or back was not 
incurred in or aggravated during the veteran's period of 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  A low back disorder, to include degenerative disc/joint 
disease, was not incurred in or aggravated during the 
veteran's period of active military service, nor may 
arthritis be presumed to have been incurred in such service.  
38 U.S.C.A. §§ 1110; 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated in January 2002, VA notified the veteran of 
the evidence needed to substantiate the claims and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The veteran replied to 
this letter by submitting requested written authorizations.  
In an April 2003 letter to the veteran, the RO indicated that 
it needed additional updated written authorizations for 
specific health care providers.  In December 2003, the RO 
informed the veteran that it had requested medical treatment 
records from the National Personnel Records Center (NPRC) but 
indicated that he could contact the NPRC to verify that they 
had forwarded the requested information.  

The letter also advised the veteran to send any needed 
evidence or information, and thereby provided notice to 
submit relevant evidence in his possession.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal.  As the Board 
concludes below that the preponderance of the evidence is 
against these claims, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here 
the necessary VCAA notice was provided prior to the initial 
rating.  .  

There has been compliance with the duty to assist 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  No other 
relevant and available records have been identified.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  In this case, there is no competent evidence of a link 
between current disabilities and service.  The veteran, 
through his representative has reported periodic treatment, 
but has not reported a continuity of symptomatology.

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis, are presumed to be 
service connected if manifested to a degree of 10 percent 
within one year of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).


Fungus of the Toenails

The veteran's available service medical records for both 
periods of service show no complaints or findings of a skin 
disorder, including fungus.  

At the time of the veteran's August 1946 service separation 
examination, normal findings were reported for the skin.  

Treatment records from the veteran's period of civilian 
employment with the Federal Government reveal that he was 
seen in February 1947 for Athlete's foot.  There was no 
reference to his period of service.  

There were no further findings or complaints of any skin 
disorder subsequent to that time or during the veteran's 
second period of service from 1950 to 1952.  

In his January 2003 notice of disagreement, the veteran's 
representative stated that the veteran developed a foot 
fungus, diagnosed as Athlete's foot, in 1945, and that it 
appeared on only one or two toes.  He related that through 
the years it had spread to all the veteran's toes.  

VA treatment records reveal that he was seen with complaints 
of fungus in his toenails in August 2001.  The veteran was 
noted to have mycotic gryphotic nails 1-5, bilaterally, with 
no calluses or ulcers.  His nails were debrided.  The veteran 
was again seen with mycotic nails in January 2002.  His nails 
were again debrided.  Mycotic nails were again noted at the 
time of May and October 2002 visits.  In February 2003, the 
veteran was found to have dystrophic nails and to have 
onychomycosis.  

This record documents a current fungus of the toe nails.  
Thus, the first element of service connection is satisfied.

The veteran has apparently told his representative that he 
had a fungus infection of the toes in service.  Arguably, the 
veteran would be competent to observe such an infection.  The 
negative examinations at service separation and the absence 
of any pertinent history in the treatment records for decades 
after service, weigh against the veteran's report.

Even if the element of an in-service disease is satisfied, 
there is no competent evidence relating the current 
disability to the reported condition in service.  There is no 
competent medical opinion linking the current disability to 
service, and the veteran has not clearly reported a 
continuity of symptomatology.  As the veteran is a lay person 
he would not be competent to say that any fungus infection he 
observed in service was the same as that reported in the 
current records.  Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

While the Board notes that the veteran was diagnosed as 
having Athlete's foot in February 1947, this was during a 
period of time when he was a civilian, and there was no 
indication that the infection involved the toe nails.

Because a fungus/skin disorder of the toes was not identified 
in service, the provisions of 38 C.F.R. § 3.303(b) do not 
provide a basis for the grant of service connection.

In the absence of evidence linking the veteran's current 
fungus/skin disorder of the toes to service, the 
preponderance of the evidence is against the claim; 
therefore, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b).

Low Back Disorder

The veteran's service medical records for his first period of 
service reveal no complaints or findings of a low back 
disorder.  At the time of the veteran's August 1946 service 
separation examination, normal findings were reported for the 
spine and extremities.  

Civilian treatment records obtained in conjunction with the 
veteran's claim reveal that he strained himself taking a box 
off a lift in June 1948.  Followup treatment records showed 
improvement, but the veteran reported having back pain 
through the beginning of July 1948.  On July 9, 1948, the 
veteran was found to be asymptomatic.  

In January 1949, the veteran reported straining his back on 
the job, when lifting a can of papers.  A diagnosis of severe 
lumbosacral strain was rendered.  The veteran was taken to a 
hospital by ambulance.  At the time of a January 31, 1949, 
follow-up visit, the veteran reported that his back did not 
feel any better.  At the time of a February 1949 visit, the 
veteran was noted to have mild improvement.  Continued 
improvement was noted at the time of a March 1949 visit.  In 
June 1949, the veteran reported that his back generally felt 
better, but that he still had mornings where he would wake up 
with a stiff back.  At the time of a September 1949 visit, 
the veteran indicated that his back was still painful.  

At the time of an October 5, 1949, visit, the veteran 
reported that his back felt good and he was returned to duty 
as of October 6, 1949, with a restriction of no heavy 
lifting.  

There were no complaints or findings of a low back disorder 
during the veteran's second period of service.  

In December 1954, the veteran was again noted to have 
sustained a sprain of his low back.  

A private X-ray examination in January 1990 was interpreted 
as showing moderate disc space narrowing at L5-S1, and 
osteophyte formation.  The impression was moderately severe 
degenerative changes.

The veteran was treated at a private hospital later in 
January 1990 for complaints of low back pain.  The assessment 
was low back strain.

In his January 2003 notice of disagreement, the veteran's 
representative related that in 1945 the veteran had an 
operation for a hernia, appendix, and repair of hydrocele.  
He reported that he was given a spinal tap to deaden the area 
and that this had resulted in weakness of the spinal column.  
It was indicated that after being discharged in 1946, the 
veteran was treated by Dr. Kellner who advised the veteran to 
use heat on the affected area.  Dr. Kellner was noted to be 
deceased.  The veteran further indicated that when he entered 
the Army in 1950, he went to sick call during basic training 
and was advised to use heat on the affected area.  He 
reported using only hospitals and doctors when the pain 
became unbearable.  

Recent VA treatment records received in conjunction with the 
veteran's claim do not reveal any findings of a low back 
disorder.  

The veteran's report of surgery during service provides 
competent evidence of an in-service injury.  While the 
service and post-service medical records do not document this 
surgery, the evidence is in relative equipoise on this 
question, and the element of an in-service injury is 
established.  38 U.S.C.A. § 5107(b).

There is no recent evidence of a back disability, but the 
1990 records document arthritis, a chronic disease.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These 
findings suggest that the veteran has a current disability.  
Cf. Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (holding 
that the requirement for a current disability is not 
satisfied unless there is evidence of the claimed condition 
at the time of the claim as opposed to sometime in the 
distant past).

There is, however, no competent evidence relating a current 
back disability to service.  As a lay person, the veteran is 
not competent to relate his current back disability to the 
claimed surgery in service.  No medical professional has 
linked a current back disability to service.  The veteran has 
also not reported a continuity of symptomatology, and the 
post-service medical records report no such continuity.

While arthritis is a presumptive disease, it was not 
identified in service or within one year of service, the 
provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 38 C.F.R. 
§ 3.303(b), 3.307, 3.309, do not provide a basis for the 
grant of service connection.

In the absence of evidence linking any current low back 
disorder, to service, the preponderance of the evidence is 
against the claim; therefore, reasonable doubt does not arise 
and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a fungus/skin disorder of the toes and 
back is denied.

Service connection for a low back disorder, to include 
degenerative disc disease, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


